DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species B in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that Species B and Species D should not be separated with respect to search strategy.  This is not found persuasive because a video recording module would not be needed to determine an opening position of a drawer.  Thus, a narrower approach in a search query would be sufficient.  Additionally, Species B can stand alone as a separate invention because Species B has a distinct utility.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, Claims 1-11 will be examined on the merits in this Office Action.  Claims 12-25 are withdrawn from consideration.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/27/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract recites the verbiage “WHS:cz – BSH-2018P03328F // 11/25/2019” which is not allowed on the page containing the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Control unit in at least claims 8, 10, 11, 22, 23 and 25;
Video recording unit in at least claims 21, 22 and 24;
Illumination unit in at least claims 19 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 8, 10, 11, 22, 23 and 25, the recitation of “control unit” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. In particular, the structure of the recited “...control unit,” is not described. At 0057 it is disclosed that the “control unit” is adapted to receive feedback from the detecting unit, and may control the power-consuming function component based on a detection result. However, the disclosure is silent as to what structure is encompassed by the “control device” and/or what structure performs the recited “receiving” and “controlling.”  The use of the term “unit” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. See MPEP 2181 I
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
	
Regarding Claims 21, 22 and 24, the recitation of “video recording module” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. In particular, the structure of the recited “...video recording module,” is not described. At 0087 it is disclosed that the “video recording module” records a video. However, the disclosure is silent as to what structure is encompassed by the “recording module” and/or what structure performs the recited “recording.”  The use of the term “module” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. See MPEP 2181 I
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claims 19 and 25, the recitation of an “illumination unit” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. In particular, the structure of the recited “...illumination unit,” is not described. At 0090 it is disclosed that the “illumination unit” improves an illumination state or improves a quality of a video recording. However, the disclosure is silent as to what structure is encompassed by the “illumination unit” and/or what structure performs the recited “improving of illumination state or illuminating and/or improves video quality.”  The use of the term “unit” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. See MPEP 2181 I
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 8, 10, 11, 22, 23 and 25, the recitation of a “...control unit” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “control unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Without reciting the particular structure, materials or steps that accomplish a function or achieve the results, all means or methods or resolving the problem may be encompassed by the claim.  Thus, the scope of the claim is not clear and/or insufficient to teach when the claim limitation is satisfied.  See MPEP 2173.05(g).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claims 21, 22 and 24, the recitation of “video recording module” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “video recording module” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Without reciting the particular structure, materials or steps that accomplish a function or achieve the results, all means or methods or resolving the problem may be encompassed by the claim.  Thus, the scope of the claim is not clear and/or insufficient to teach when the claim limitation is satisfied.  See MPEP 2173.05(g).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 19 and 25, the recitation of an “illumination unit” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of an “illumination unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Without reciting the particular structure, materials or steps that accomplish a function or achieve the results, all means or methods or resolving the problem may be encompassed by the claim.  Thus, the scope of the claim is not clear and/or insufficient to teach when the claim limitation is satisfied.  See MPEP 2173.05(g).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US2014/0300265).

Regarding Claim 1, Lee teaches a refrigerator [fig 4], comprising: a refrigerator body [2] formed with a receiving chamber [18]; a drawer [30] movably received in said receiving chamber, said drawer being at a first location when said drawer is closed [at least the rear part of body 2] and being movable to a second location that is spaced from the first location [at least the location shown in fig 4; 0028; 0087]; and a first sensor [92] mounted to move with said drawer or being fixed to a wall of said receiving chamber, said first sensor being configured to detect whether the drawer reaches the second location that is spaced from the first location [0089; where the limitation is claimed in the alternative and Lee teaches where the sensor is fixed to an upper wall of the receiving chamber].

Regarding Claim 2, Lee teaches the invention of Claim 1 above and Lee teaches wherein the second location is located between the first location and a third location, the drawer being in a maximum open state at the third location [Drawing I].

Regarding Claim 3, Lee teaches the invention of Claim 2 above and Lee teaches wherein the second location is closer to the third location than the first location [Drawing I].


    PNG
    media_image1.png
    805
    967
    media_image1.png
    Greyscale

Drawing I





Regarding Claim 4, Lee teaches the invention of Claim 1 above and Lee teaches wherein the drawer is in a maximum open state at the second location [Drawing II].

    PNG
    media_image2.png
    805
    967
    media_image2.png
    Greyscale

Drawing II

Regarding Claim 5, Lee teaches the invention of Claim 1 above and Lee teaches a trigger [90] for triggering said first sensor, said first sensor being staggered with said trigger at the first location, and said trigger triggering said first sensor at the second location [0090].  For clarity, the limitation "staggered" has not been given patentable weight because the limitation is relative with respect to a position of the drawer and/or where the first location is defined].
Regarding Claim 6, Lee teaches the invention of Claim 5 above and Lee teaches wherein said trigger is adapted to generate a physical quantity adapted to be sensed by said first sensor; or said first sensor comprises a mechanical switch, said trigger being adapted to mechanically trigger the mechanical switch at the second location [0090].

Regarding Claim 7, Lee teaches the invention of Claim 6 above and Lee teaches wherein said first sensor comprises a magnetosensitive element, and said trigger comprises a magnet [0090].

Regarding Claim 8, as best understood, Lee teaches the invention of Claim 5 above and Lee teaches a second sensor [94] configured to detect whether said drawer is at the first location [0089; 0090], and a control unit [80] determining, based on feedback of said first sensor and said second sensor, a direction in which the drawer is being moved to the second location [0089; 0090].

Regarding Claim 9, Lee teaches the invention of Claim 8 above and Lee teaches wherein said second sensor and said first sensor are spaced apart by a spacing distance along a direction in which the drawer is movable, and said trigger is configured to cooperate with said second sensor at the first location [0089; 0090; fig 4].

Regarding Claim 10, as best understood, Lee teaches the invention of Claim 8 above and Lee teaches wherein after receiving, from said second sensor, a signal indicating that the drawer leaves the first location, when receiving, from said first sensor for an odd number of times, a signal indicating that said drawer reaches the second location, said control unit [80] determines that said drawer is moved to the second location along a direction in which the drawer is opened [0089; 0090; 0217; 0218 where an odd number of times the drawer leaves the first location being indicative of an open position is axiomatic].

Regarding Claim 11, as best understood, Lee teaches the invention of Claim 8 above and Lee teaches wherein after receiving, from the second sensor, a signal indicating that the drawer leaves the first location, when receiving, from said first sensor for an even number of times, a signal indicating that said drawer reaches the second location, said control unit [80] determines that said drawer is moved to the second location along a direction in which said drawer is closed [0089; 0090; 0217; 0218where an even number of times the drawer leaves the first location being indicative of an closed position is axiomatic].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763